Title: General Orders, 7 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Monday April 7th 1783
                            Parole Canada
                            Countersigns Dissolution Event
                        
                        For the day tomorrow Lt Col. Cummings
                        B.Q.M. Hampshire Brigade
                        The Maryland Detachment gives the Fatigue.
                        The Jersey regiment the Guards tomorrow.
                        At the General Courtmartial of which Colonel Micheal Jackson is president—Micheal Smith, Jonas Newell, John
                            Blake and Nathan Curtis soldiers of the 1st Massa. regt charged with breaking open the house of Mr James Munnell on the
                            evening of the 17th of March, insulting and abusing the Inhabitants and attempting to kill Captain James Frye and Captn
                            Benjamin Ellis when in the execution of their office, and robbing them of a Hatt. were tried.
                        The Court on consideration, are of opinion that none of the charges are supported against either of the
                            prisoners and do acquit each, and every of them.
                        Elijah Buckman a soldier in the 2d Massachusetts regt (by appeal) was tried at the same Court, charged with
                            throwing stones at Lt Ame’s hutt and breaking the window on the evening of the 17th March last.
                        The Court on consideration are of opinion that the charge is not supported against the prisoner and do acquit
                            him.
                        The Commander in Chief approves the opinion of the Court with respect to Smith, Newell & Curtis, also
                            of Buckman and orders them to be released.
                        The Court martial of which Colonel Micheal Jackson is president is disolved.
                    